Citation Nr: 0022935	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
death benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
November 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  In a 
July 1998 administrative decision, the RO determined the 
appellant did not meet the requirements for basic eligibility 
for VA death benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant married in June 1959.  

2.  The veteran and the appellant were divorced in February 
1971.  

3.  The veteran died in September 1972.

4.  The appellant filed a claim of entitlement to VA death 
benefits as the surviving spouse of the veteran in April 
1998.


CONCLUSION OF LAW

The appellant does not meet the requirements for recognition 
as surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 3.50 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As in any case, the threshold question that must be resolved 
with regard to a claim of entitlement to VA benefits is 
whether the appellant has established basic eligibility.  


Legal Criteria

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and 
indemnity compensation (DIC) is a payment made by the VA to a 
surviving spouse, child or parent because of a service- 
connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  

Except as provided in Section 3.52 (pertaining to deemed 
valid marriages), "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of Section 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and: (1) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in Sec. 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3) (West 1991); 38 
C.F.R. § 3.50.

Factual Background

The record reflects that the veteran and the appellant were 
married on June 20, 1959 in the Commonwealth of Virginia.  
The appellant reported that the veteran died in September 
1972.

The appellant filed an original claim for VA death benefits 
in April 1998 at which time she indicated that she had been 
married to the veteran from June 1959 February 1971.  She 
further indicated that her marriage to the veteran ended by 
divorce.  Included with the application was the first page of 
a Judgment and Decree of divorce, listing the appellant as 
plaintiff and the veteran as defendant.  The Judgment and 
Decree was date stamped February 8, 1971.  

In July 1998, the RO rendered an administrative determination 
that VA death benefits were denied since the evidence showed 
the appellant was divorced from the veteran at the time of 
his death.  

By a statement received in October 1998, the appellant 
reported that she was forced to seek a divorce from the 
veteran as a result of his alcoholism.  She indicated that 
neither she nor the veteran had remarried between the time of 
the divorce and the veteran's death.  

On a VA Form 9 received in March 1999, the appellant reported 
that due to the veteran's drinking and abuse of her and their 
children, and through no fault of her own, she was forced to 
seek a divorce.  




Analysis

Initially, the Board has determined that there is no 
disagreement as to the facts of this case and that the issue 
is a matter in which the law, as opposed to the evidence, is 
dispositive.  The Court has observed that the use of the 
statutory term "well grounded" should be confined to matters 
in which the evidence is dispositive.  Therefore, in cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law, as opposed to dismissing 
the case for failure to present a well-grounded claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The record shows that the appellant and the veteran were 
married in 1959 and divorced in February 1971; thus, at the 
time of the veteran's death in 1972, the appellant and the 
veteran were divorced.  In pertinent part, 38 C.F.R. § 3.50 
provides that a "surviving spouse" is a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death.  Although a separation due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse, is contemplated by the regulation, a divorce under 
the same circumstances does permit the survivor to be 
recognized as a "surviving spouse."  The applicable laws 
and regulations clearly require that the parties be lawfully 
married at the time of a veteran's death for the appellant to 
be considered a surviving spouse.  Accordingly, since the 
appellant does not meet the definition of a surviving spouse 
under the provisions of 38 C.F.R. § 3.50, the claim must be 
denied.  

As the appellant has failed to submit credible and persuasive 
evidence demonstrating that she is the surviving spouse of 
the veteran, her claim for entitlement to VA recognition as 
the surviving spouse of the veteran is denied due 

to the lack of entitlement under the law.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

